Citation Nr: 1047098	
Decision Date: 12/17/10    Archive Date: 12/22/10

DOCKET NO.  06-37 292A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus, 
currently evaluated as 20 percent disabling.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to December 
1971.  

This matter is before the Board of Veterans' Appeals (Board) from 
a February 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran requested a Board hearing in his December 2006 VA 
form 9.  In a December 2008 letter, the Veteran withdrew his 
hearing request.  Nevertheless, a hearing was scheduled, and in 
an August 2010 correspondence, the Veteran stated that he would 
not be able to attend.  He requested that his appeal be forwarded 
to the Board.  He has not made any additional requests for a 
hearing.  

The Board notes that the Veteran initially disagreed with all 
eight of the issues decided by the RO in its February 2006 rating 
decision.  However, the RO subsequently granted service 
connection for posttraumatic stress disorder, peripheral 
neuropathy of the upper and lower extremities, diabetic 
retinopathy and hypertension.  Thus, the issues enumerated above 
are the only ones before the Board for appellate review.  


FINDINGS OF FACT

1.  The Veteran's service-connected diabetes mellitus requires 
him to use insulin and adhere to a restricted diet, but it does 
not require him to regulate his activities.  

2.  The Veteran's hearing loss in the right ear does not meet the 
level to be considered a hearing impairment under VA regulation.  

3.  The evidence of record does not link the Veteran's left ear 
hearing loss to his active duty service.  

4.  The Veteran's tinnitus was likely caused by in-service noise 
exposure.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
service-connected diabetes mellitus have not been met or 
approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.120, 
Diagnostic Code 7913 (2010).  

2.  Bilateral hearing loss was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1154(b), 5107;  
(West 2002); 38 C.F.R. §§ 3.303, 3.304(d), 3.307, 3.309, 3.385 
(2010).  

3.  The Veteran's tinnitus was incurred in service.  38 U.S.C.A. 
§§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(d) 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and assist a 
claimant in developing a claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2010).  Under the VCAA, upon receipt of 
a complete or substantially complete application for benefits, VA 
is required to notify the Veteran and his representative, if any, 
of any information and medical or lay evidence necessary to 
substantiate the claim.  The United States Court of Appeals for 
Veterans Claims (Court) has held that these notice requirements 
apply to all five elements of a service connection claim, which 
include: (1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek to 
provide and what evidence the claimant is expected to provide.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(a)-(c) (2010).  
VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

For an increased-compensation claim, VCAA requires, at a minimum, 
that VA notify the claimant that the evidence demonstrates a 
worsening or increase in severity of the disability.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part by 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The 
notice must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary to 
obtain) that demonstrates a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment, e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, and 
any other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  Id.  

The Board finds that the Veteran, in June 2007 and November 2008 
letters, was provided adequate 38 U.S.C.A. § 5103(a) notice, in 
accordance with the Court's holding in Vazquez-Flores, supra, and 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

With regard to the issue of entitlement to service connection for 
tinnitus, the Board is granting in full the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any error 
was committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be further 
discussed.  

With regard to the issue of entitlement to service connection for 
bilateral hearing loss, the RO originally provided VCAA notice to 
the Veteran in correspondence dated in March 2005.  In that 
letter, the RO advised the Veteran of what the evidence must show 
to establish entitlement to service-connected compensation 
benefits.  The RO advised the Veteran of VA's duties under the 
VCAA and the delegation of responsibility between VA and the 
Veteran in procuring the evidence relevant to the claim, 
including which portion of the information and evidence necessary 
to substantiate the claim was to be provided by the Veteran and 
which portion VA would attempt to obtain on behalf of the 
Veteran.  The RO provided similar notice in August 2005.  While 
these notification letters did not include the criteria for 
assigning disability ratings or for award of an effective date, 
the Board notes that the Veteran was appraised of these criteria 
in correspondence dated in June 2007.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 472 (2006).  This was followed by several 
readjudications of the claim, which remedied any timing defect.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006). 
   
The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty to 
assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant records 
not in the custody of federal agencies, and in certain 
circumstances, to provide a medical examination or obtain a 
medical opinion.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2010). 

The RO has satisfied VA's duty to assist.  The RO has obtained 
the Veteran's VA medical center (VAMC) treatment records, private 
treatment records, records from the Social Security 
Administration, and provided VA examinations for the hearing loss 
and diabetes mellitus claims in December 2008.  When VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examiner for 
diabetes mellitus reviewed the claims file and provided a 
detailed description of the current severity of the Veteran's 
service-connected disability.  The Board finds the examination 
adequate.  The augiological examiner reviewed the claims file, 
examined the Veteran and provided an opinion supported by a 
rationale.  The Board also finds this examination adequate.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion for the issues 
on appeal has been met.  38 C.F.R. § 3.159(c) (4).   



II. Increased Rating

Legal Criteria

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where an increase in an existing disability 
rating based on established entitlement to compensation is at 
issue, the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower evaluation will be assigned.  38 C.F.R. § 4.7.  When 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings, the Board must assign staged ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) (finding that 
there was no basis for drawing a distinction between initial 
ratings and increased-rating claims for the purpose of applying 
staged ratings).  

Individual disabilities are assigned separate diagnostic codes.  
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower evaluation will be assigned.  38 C.F.R. § 4.7.  All 
benefit of the doubt will be resolved in the Veteran's favor.  38 
C.F.R. § 4.3.

Analysis

The Veteran has been assigned a 20 percent rating for service-
connected diabetes mellitus type II under Diagnostic Code 7913.  
38 C.F.R. § 4.119, Diagnostic Code 7913.  Under this code, a 20 
percent rating is assigned for diabetes mellitus requiring 
insulin and a restricted diet or an oral hypoglycemic agent and a 
restricted diet.  A higher rating of 40 percent is assigned for 
diabetes mellitus requiring insulin, a restricted diet, and 
regulation of activities.  Id.  

The Board has reviewed the evidence of record, which consists of 
both medical and lay evidence.  The lay evidence consists of 
various statements and testimony submitted by the Veteran.  Upon 
reviewing this evidence, the Board finds that the current 
evaluation of 20 percent under Diagnostic Code 7913 accurately 
reflects the extent of the Veteran's disability and that a higher 
rating is not warranted.  

First, the medical evidence shows that the Veteran's diabetes 
mellitus has required the use of insulin consistently throughout 
the appeal period.  In a September 2006 letter, Dr. M.J. stated 
that the Veteran was under his care for treatment of multiple 
problems, including diabetes mellitus.  The physician stated that 
the Veteran requires insulin for control of the diabetes.  The 
December 2008 VA examiner stated that the Veteran's current 
treatment for diabetes mellitus includes insulin more than once 
daily.  It is clear that the Veteran's diabetes is currently 
insulin dependent.  

Second, the medical evidence shows that the Veteran has been 
placed on a restricted diet because of his diabetes mellitus.  
The Veteran reported following a restricted diet during a June 
2005 VA examination.  Likewise, during the December 2008 VA 
examination, the Veteran reported that he was instructed to 
follow a restricted or special diet.  

Although the Veteran meets two requirements for an increased 
rating of 40 percent under Diagnostic Code 7913, the medical 
evidence does not show that he has been instructed to regulate or 
restrict his activities due to his diabetes mellitus.  In 
numerous VAMC treatment records, healthcare providers described 
the Veteran's diabetes as poorly controlled, but in none of those 
did they indicate that the Veteran had been instructed to 
regulate his activities as a means of controlling his blood 
sugar.  Accordingly, the Board concludes that the preponderance 
of the evidence is against assignment of a rating in excess of 20 
percent for diabetes mellitus.  

The Board finds that the severity of the Veteran's diabetes 
mellitus appeared to remain unchanged throughout the appeal 
period.  Accordingly, a staged rating is not in order, and a 20 
percent rating is appropriate for the entire period of the 
Veteran's appeal.  Fenderson v. West, 12 Vet. App. 119 (1999), 
see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning capacity 
resulting from a service-connected disability.  38 C.F.R. § 4.1.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illness proportionate to the severity of the 
several grades of disability.  Id.  In cases where either a 
claimant or the evidence of record suggests that a schedular 
rating may be inadequate, the Board must specifically adjudicate 
the issue of whether referral for an extraschedular rating as 
outlined in 38 C.F.R. § 3.321(b)(1) is warranted.  Thun v. Peake, 
22 Vet. App. 111, 115 (2008).  

Although the Veteran stated during his DRO hearing that he can no 
longer work due to diabetes mellitus, this statement is not 
supported by the medical evidence of record, which shows that the 
Veteran's activities have not been medically restricted due to 
his diabetes mellitus.  The Board finds that the currently 
assigned 20 percent rating more than adequately addresses the 
Veteran's disability level and symptomatology.  The Veteran's 
disorder has not rendered impracticable the application of the 
regular schedular standards.  See Id., see also Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996); and Floyd v. Brown, 9 Vet. App. 
88, 96 (1996).  The Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) for assignment of an extraschedular evaluation.  Id.  
 

In conclusion, for reasons and bases expressed above, the Board 
finds that a preponderance of the evidence is against the 
Veteran's claim of entitlement to an increased rating for his 
service-connected diabetes mellitus.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).  





III. Service Connection

Legal Criteria

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition 
noted during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is required 
for service connection.  38 C.F.R. § 3.303(b).  In addition, 
service connection may also be granted on the basis of a post-
service initial diagnosis of a disease, where the physician 
relates the current condition to the period of service.  
38 C.F.R. § 3.303(d).  

Where a Veteran served 90 days or more during a period of war or 
during peacetime service after December 31, 1946, and an organic 
disease of the neurological system (including sensorineural 
hearing loss) becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative evidence 
to the contrary.  38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

In the case of any Veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization of 
the United States during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
service connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the Veteran.  Service 
connection of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d).

For purposes of applying VA laws, impaired hearing is considered 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least three of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.    

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107(b).  

Bilateral Hearing Loss

The Veteran asserts that his hearing loss is due to in-service 
noise exposure.  During a hearing before a decision review 
officer in November 2006, the Veteran's representative stated 
that he was attached to the 584th Engineer Company, 20th Engineer 
Battalion, which was a combat unit in the Republic of Vietnam.  
The Veteran testified that, in March 1971, his unit constructed 
roads and highways through the Placoo Province.  He stated that 
they encountered ambushes, mines, mortar attacks, and small arms 
fire from late 1970 to early 1971.  The Veteran testified that he 
had experienced shrapnel zinging past his ear.  He also testified 
that his military occupational specialty exposed him to heavy 
equipment noise.  

The Veteran's DD 214 confirms his specialty in "crusher 
quarry."  He is also in receipt of the National Defense Service 
Medal, the Vietnam Service Medal with two stars, and the Vietnam 
Campaign Medal with 60 Device.  Due to the information contained 
in the Veteran's DD Form 214, the Board concludes that acoustic 
trauma is consistent with the circumstances of his service.  See 
38 U.S.C.A. § 1154(a).    

The Veteran underwent a VA examination in December 2008, the 
results of which showed a current hearing impairment in the left 
ear as defined by 38 C.F.R. § 3.385.  The Veteran's right ear 
hearing loss did not meet the level to be considered an 
impairment under VA regulation.  The pure tone threshold results 
from the December 2008 examination are as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
10
20
25
LEFT
40
35
25
20
30

Speech recognition scores were 96 percent in the right ear and 92 
percent in the left ear.  The examiner diagnosed mild to moderate 
conductive hearing loss in the left ear, with mild rising with 
normal hearing in the high frequencies being conductive in nature 
in the right ear.  She opined that the Veteran's hearing loss is 
less likely than not due to service in the military because his 
separation hearing evaluation showed hearing within normal 
limits, and the Veteran was exposed to industrial and 
recreational noise after he left the military.  Also, the 
conductive component of the Veteran's hearing loss was not 
consistent with acoustic trauma.  

Dr. D.D., the Veteran's private physician, provided an 
etiological opinion regarding tinnitus in November 2007.  He 
stated that tinnitus secondary to working around artillery and 
explosions in service without proper ear protection.  However, 
the physician did not provide a diagnosis of or nexus opinion 
regarding hearing loss.  

Although the severity of the Veteran's left ear hearing loss 
meets the threshold levels to be considered a disability as 
defined by VA regulation, the competent medical evidence does not 
show that this condition arose in or was aggravated by active 
duty service.  38 C.F.R. § 3.303.  The Board finds the VA 
examination report and opinion to be highly probative.  The 
examiner reviewed the claims file and provided the rationale 
behind her opinion.  

The only evidence that weighs in favor of the Veteran's claim is 
his lay statements that his hearing loss is due to noise exposure 
in service.  Without medical training, laypersons, such as the 
Veteran, are not competent to comment on medical matters such as 
the etiology of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1).  There 
are circumstances where lay evidence may be competent and 
sufficient to establish a diagnosis or medical etiology of a 
condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. 
Cir. 2007).  Here, however, clinical testing and expertise are 
required to determine the etiology of hearing loss.  The 
Veteran's statements offered in support of his claim are not 
competent medical evidence and do not serve to establish that 
hearing loss was incurred in service.  

The competent medical evidence of record does not show a 
relationship between the Veteran's service and his hearing loss 
in the left ear.  The competent medical evidence of record does 
not show a hearing impairment in the right ear.  Since the Board 
has found the VA examination report to be reliable, and since 
there is no competent medical evidence to the contrary, the Board 
is unable to grant service connection for bilateral hearing loss.  
The preponderance of the evidence is against the Veteran's claim, 
the benefit of the doubt doctrine is not applicable, and the 
Board must deny the claim.  38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1990).  

Tinnitus

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to service connection for tinnitus.

The Veteran received a VA examination in December 2008.  During 
the examination, the Veteran reported noise exposure from heavy 
equipment while in service.  Again, the Board has concluded that 
acoustic trauma is consistent with the circumstances of the 
Veteran's service.  See 38 U.S.C.A. § 1154(a).  The Veteran 
reported that he first noticed tinnitus in 2005, and it is 
constant.  The VA examiner opined that it is less likely as not 
that tinnitus was due to the Veteran's military service.  The 
examiner did not provide a specific rationale with regard to the 
tinnitus opinion; rather, her rationale was specific to hearing 
loss.  She stated that the Veteran's separation examination 
showed hearing within normal limits, and the Veteran had post-
service industrial and recreational noise exposure.         

During his DRO hearing in November 2006, the Veteran testified 
that he began suffering from ringing in his ears during service.  
Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2007).  The Board notes that tinnitus is subjective, 
and the kind of condition to which lay testimony is competent.  
See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding 
Veteran competent to testify to symptomatology capable of lay 
observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting 
competent lay evidence requires facts perceived through the use 
of the five senses).   In this regard, the Veteran has stated 
that he developed tinnitus as a result of exposure to machinery 
and artillery noise during service.  

Further, in a November 2007 opinion, Dr. D.D., the Veteran's 
private physician, stated that the Veteran has tinnitus that is 
secondary to artillery and explosion noise during service without 
proper ear coverage.  As the physician's opinion was based on the 
credible medical history provided by the Veteran, the Board finds 
it to be probative.  

The only evidence unfavorable to the claim for service connection 
in this case consists of the negative VA opinion and the 
Veteran's statement during the December 2008 VA examination that 
tinnitus began in 2005.  The Board concludes that evidence for 
and against the claim for service connection for tinnitus is at 
least in approximate balance.  Accordingly, the Board will 
resolve the benefit of the doubt in favor of the Veteran and 
grant service connection for tinnitus.  38 U.S.C.A. §§ 1110, 
5107; 38 C.F.R. §§ 3.102, 3.303.





ORDER

1.  Entitlement to an increased rating for service-connected 
diabetes mellitus, currently evaluated as 20 percent disabling, 
is denied.  

2.  Entitlement to service connection for bilateral hearing loss 
is denied.  

3.  Entitlement to service connection for tinnitus is granted.  




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


